Citation Nr: 1700465	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-05 531	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In February 2013, the Veteran testified during a Board video-conference hearing before the undersigned.  A transcript is of record.  

In December 2013, the Board remanded the case for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veterans claims. The Virtual VA file contains a copy of the February 2013 hearing transcript.  The remainder of the Virtual VA file are either duplicative of those contained in the VBMS file or irrelevant to the claims on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the Board's previous remand, the Veteran was afforded a VA examination in February 2014.  The examiner provided a diagnosis of PTSD, but also explained that the Veteran did not meet the criteria for that diagnosis.  Part of the reason the examiner found the diagnosis of PTSD to be unwarranted was that the reported stressor was insufficient.  
The stressor reported at the examination consisted of the Veteran seeing a Marine pull a gold tooth from the mouth of a dead Vietnamese soldier; seeing children burned; and being under fire while aboard his ship.  The Veteran has also reported witnessing "the battles and people getting killed" on the Vietnam shore while serving aboard the U.S.S. Calvert as "an [e]ngineman" working on "mike boats."  See August 2009 Statement; November 2010 Statement; February 2013 Hearing Transcript at 5, 10-11.  The examiner did not consider these reports.

The Veteran's claim of entitlement to a psychiatric disorder includes any current psychiatric diagnosis that is encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Treatment records suggest additional diagnoses, namely adjustment disorder with depressed mood and anxiety.  See January 2011 VA examination report; April 2013 VA treatment note.  The Board is required to obtain clarification as to whether the prior diagnoses were made in error or the disabilities are in remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the February 2014, VA examination to clarify whether the Veteran met the criteria for a diagnosis of PTSD at any time since 2010.  The examiner should consider the Veteran's report of witnessing battles and people getting killed on shore while serving aboard his ship.

The examiner should also clarify whether the Veteran record shows that he has met the criteria for a diagnosis of any other psychiatric disability at any time since 2010.  If not, the examiner should clarify whether previously diagnosed disabilities were diagnosed in error, or those conditions have gone into remission.

If he has met the criteria for a psychiatric diagnosis other than PTSD, the examiner should clarify whether the diagnosed disability, at least as likely as not, is caused or aggravated by an event in service.

The examiner should provide reasons for these opinions.  If the February 2014 examiner is unavailable, another psychologist or psychiatrist may provide the review and clarification.

2.  If the benefits sought on appeal are not completely granted, issue a supplemental statement of the case; then return the claims file to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




